GOFF, J.
(concurring). Were the question of the identity of the handwriting to be determined in the first instance, I should unhesitatingly say that the hand that wrote the sample signatures for the court and- the signature to the answer was the same hand that wrote the signature on the face of the note. The sample signatures submitted to the court bore evidence of intentional disguise. On comparison of each- of the letters in the signature of the note, their straight and curved lines impress me very forcibly with the belief that the defendant signed that promissory note; but the trial justice having found as a question of fact that defendant did not sign the note, and my learned associates having affirmed that determination, I am,' under the circumstances, loath to dissent.